Citation Nr: 0616169	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  98-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for the residuals of a 
back injury.

3.  Entitlement to service connection for a scalp and skin 
rash.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the benefits sought on appeal.  The 
Board reviewed this appeal on two prior occasions and each 
time remanded the case for additional development and 
consideration.  Unfortunately, this appeal must again be 
remanded for the reasons set forth below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Over the course of this lengthy appeal, the veteran was given 
notice of his rights and responsibilities under the Veterans 
Claims Assistance Act of 2000 (VCAA) with respect to all of 
his claims on appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
April 2006, he was given additional notice to ensure proper 
compliance with the VCAA pursuant to a decision rendered by 
the United States Court of Appeals for Veterans Claims 
(Court) on March 3, 2006.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The RO, however, did not 
readjudicate the claims following the most recent notice but, 
instead, issued a letter on the same date advising the 
veteran that his appeal was being returned to the Board.  As 
such, the recent VCAA notice is considered to be "post-
decisional."  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently addressed the timing and adequacy 
of VCAA notice and specifically pointed out that in order for 
VA's duty to notify to be met, proper notice must be given 
prior to the initial decision on a claim and, in those 
instances where such notice is not provided in a timely 
fashion, any possible prejudice can only be cured by 
subsequent readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, VA must 
readjudicate the claims here on appeal prior to appellate 
consideration in order to cure any possible prejudice that 
may be caused by the post-decisional notice.

The Board notes that the veteran's attorney advised VA 
shortly after the most recent VCAA notice and the notice that 
the appeal was being returned to the Board were received that 
he was "a bit confused" with respect to the notices and the 
posture of the veteran's appeal.  The Board points out that, 
in addition to the two April 2006 letters regarding the 
issues on appeal, notice was also given to the veteran in 
March 2006 regarding the RO's denial of entitlement to a 
total rating based on individual unemployability, a claim 
that is not on appeal.  As such, absent readjudication of the 
claims on appeal, the Board certainly appreciates the 
expressed state of confusion.  Therefore, the Board finds 
that upon remand every effort should be made to properly 
advise the veteran of the posture of each issue on appeal.

Also in April 2006, the veteran, through his attorney, 
submitted evidence to the RO that was forwarded to the Board 
with respect to his claim of entitlement to service 
connection for post-traumatic stress disorder.  The cover 
letter with the new evidence advised VA that even more 
evidence would be submitted that should be considered in 
conjunction with review of the claims on appeal.  The veteran 
did not submit a waiver of review of the new evidence by the 
agency of original jurisdiction.  

Upon remand, the veteran should again be requested to submit 
all evidence necessary to substantiate his claims, 
specifically referencing the April 2006 report that 
additional evidence would be forthcoming.  As the veteran 
continues to reference private medical evidence in his 
correspondence, he should also be specifically advised as to 
why an August 2005 private diagnosis of post-traumatic stress 
disorder that does not include a discussion of verification 
of stressors has not been accepted by VA.

Accordingly, this matter is remanded for the following 
action:

1.  Notify the veteran to determine if 
all evidence necessary to substantiate 
his claims has been submitted.  
Specifically ask about evidence 
referenced by his attorney in his April 
12, 2006 letter to the RO.  Obtain any 
evidence identified and associate it with 
the claims folder.

2.  Review the case on the basis of any 
additional evidence obtained since the 
December 2005 VCAA notice.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, including an explanation as to why 
an August 2005 private diagnosis of post-
traumatic stress disorder has not been 
accepted by VA if the diagnosis continues 
to be deemed unacceptable.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Clifford R. Olson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


